               Case 1:19-cv-02216-DAB Document 55 Filed 12/18/19 Page 1 of 1




LINITED STATES DISTRICT COUR]
SOUTHERN DISTRICT OF NEW YORK
                                                         X

MCCONNELL DORCE, CECILIA JONES, and
SHERLIVIA THOMAS-MURCHISON, individually
and on behalf of all others similarly situated,
                                                                   NOTICE OF APPEARANCE
                                                  Plaintiffs,
                         -against-                                 No. l9-CV-02216 (DAB)
CITY OF NEW YORK, NEIGHBORHOOD RESTORE
HOUSING DEVELOPMENT FUND CORPORATION
CO., INC., BSDC KINGS COVENANT HOUSING
DEVELOPMENT FI.IND COMPANY, INC., MARIA
TORRES-SPRINGER (Commissioner of the New York
City Department of Housing Preservation and
Development); JOHN DOE #1 TO # 10, and JANE DOE
#1 TO # 10,
                                               Defendants.
                                                         X
   To:       The clerk of court and all parties of record

             I, Kent Langloss, Assistant Corporation Counsel, am admitted to practice in this court,

    and   I appear in the above-captioned action as counsel for Defendant the City of New York.

   Dated:       New York, New York
                December 18,2019
                                                   .IAMES E. JOHNSON
                                                   Corporation Counsel of the City of New York
                                                   Attorney for Defendant City of New York
                                                   100 Church Street, Room 3-23I
                                                   New York, New York 10007
                                                   Tel:212-356-2364
                                                   Fax 212-356-2049
                                                   Klanglos@law.nyc.gov


                                                   By:
                                                                   Langloss
                                                             Assistant Corporation Counsel


    CC: ALL COLTNSEL VIA PACER
